EXHIBIT 10.2

REAFFIRMATION AGREEMENT dated as of August 22, 2012 (this “Agreement”), among
NCR CORPORATION (the “Borrower”), the SUBSIDIARY LOAN PARTIES identified on
Schedule A hereto (collectively, the “Reaffirming Subsidiary Loan Parties” and,
together with the Borrower, the “Reaffirming Parties”), and JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”)
under the Credit Agreement referred to below.
WHEREAS, the Borrower, the Incremental Term Lenders (such term and each other
capitalized term used but not defined herein having the meaning assigned to such
term in the Credit Agreement), the Incremental Revolving Lenders and the
Administrative Agent have agreed to an Incremental Facility Agreement dated as
of the date hereof (the “Incremental Agreement”), which relates to the Credit
Agreement dated as of August 22, 2011 (as may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent;
WHEREAS, each Reaffirming Party is party to one or more of the Security
Documents;
WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Incremental Agreement becoming
effective and the consummation of the transactions contemplated thereby;
WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Incremental Agreement and the consummation of the
transactions contemplated thereby; and
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I

Reaffirmation
SECTION 1.01.    Reaffirmation. (a) Each Reaffirming Party hereby consents to
the Incremental Agreement and the transactions contemplated thereby and hereby
confirms its guarantees, pledges and grants of security interests under each
Security Document to which it is party, and agrees that, notwithstanding the
effectiveness of the Incremental Agreement, such guarantees, pledges and grants
of security interests, shall continue to be in full force and effect and shall
accrue to the benefit of the Secured Parties. Each Reaffirming Party further
agrees to take any action that may be reasonably required or that is reasonably
requested by the Administrative Agent to ensure compliance by the Borrower with
Section 5.12 of the Credit Agreement and hereby






--------------------------------------------------------------------------------




reaffirms its obligations under each similar provision of each Security Document
to which it is party.
(b)    Each Reaffirming Party party to any Security Document hereby confirms and
agrees that the “Obligations” (or any term of like import) as defined or
referenced in such documents will include the monetary obligations of the
Borrower, including with respect to principal, interest, fees, indemnities and
other amounts, attributable to or incurred in connection with the Incremental
Term Loans and Incremental Revolving Commitments established pursuant to the
Incremental Agreement, and any Loans, Letters of Credit or other credit
extensions pursuant thereto.
SECTION 1.02.    Credit Agreement as Amended. On and after the date on which the
Incremental Agreement becomes effective in accordance with the terms thereof
(the “Incremental Effective Date”), each reference, whether direct or indirect,
in each Security Document to the “Credit Agreement” shall mean and be a
reference to the Credit Agreement as amended by the Incremental Agreement (and
any subsequent amendments, restatements, modifications or supplements as in
effect from time to time).
ARTICLE II    

Representations and Warranties
Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:
SECTION 2.01.    Organization. Such Reaffirming Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.
SECTION 2.02.    Authority; Enforceability. Such Reaffirming Party has all
requisite power and authority to execute, deliver and carry out the terms and
provisions of this Agreement and has taken all necessary action to authorize the
execution, delivery and performance by it of this Agreement. Such Reaffirming
Party has duly executed and delivered this Agreement, and this Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
SECTION 2.03.    Loan Documents. The representations and warranties of such
Reaffirming Party contained in each Loan Document are true and correct in all
material respects with the same effect as though made on the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties were true and
correct in all material respects as of such earlier date).






--------------------------------------------------------------------------------




SECTION 2.04.    Loan Parties. The Subsidiaries of the Borrower listed on
Schedule A hereto, together with the Borrower, constitute all of the Loan
Parties.
SECTION 2.05.    Continuing Security Interest. None of the Security Documents
such Reaffirming Party is party to on the Incremental Effective Date will be
rendered invalid, non-binding or unenforceable against such Reaffirming Party as
a result of the Incremental Agreement. Such Reaffirming Party’s guarantee
created under such Security Documents will continue to guarantee the Obligations
(including the Obligations attributable to the Incremental Term Loans and the
Incremental Revolving Commitments and extensions of credit in connection
therewith) to the same extent as it guaranteed the Obligations immediately prior
to the Incremental Effective Date. The Liens created under such Security
Documents will continue to secure the Obligations (including such incremental
Obligations), and will continue to be perfected, in each case, to the same
extent as they secured the Obligations or were perfected immediately prior to
the Incremental Effective Date.
ARTICLE III    

Miscellaneous
SECTION 3.01.    Notices. All notices hereunder shall be given in accordance
with Section 9.01 of the Credit Agreement; provided that, for this purpose, the
address of each Reaffirming Party shall be the one specified for the Borrower
under the Credit Agreement.
SECTION 3.02.    Security Document. This Agreement is a Security Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof.
SECTION 3.03.    Effectiveness; Counterparts. This Agreement shall become
effective on the date when (i) copies hereof which, when taken together, bear
the signatures of each Reaffirming Party and the Administrative Agent, shall
have been received by the Administrative Agent (or its counsel) and (ii) the
Incremental Agreement has become effective in accordance with the terms thereof.
This Agreement may not be amended nor may any provision hereof be waived except
pursuant to a writing signed by each of the parties hereto. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 3.04.    No Novation. Neither this Agreement nor the execution, delivery
or effectiveness of the Incremental Agreement shall extinguish the obligations
for the payment of money outstanding under the Credit Agreement or






--------------------------------------------------------------------------------




discharge or release the priority of any Security Document or any other security
therefor. Nothing herein shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or instruments securing the
same, which shall remain in full force and effect. Nothing in or implied by this
Agreement or in any other document contemplated hereby shall be construed as a
release or other discharge of the Borrowers or any other Loan Party under any
Security Document from any of its obligations and liabilities thereunder. Each
of the Credit Agreement and the other Security Documents shall remain in full
force and effect notwithstanding the execution and delivery of this Agreement.
SECTION 3.05.    GOVERNING LAW; Incorporation by Reference. THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. Notwithstanding anything to the contrary contained herein, the provisions
of Sections 9.09 and 9.10 of the Credit Agreement are incorporated by reference
herein, mutatis mutandis.
SECTION 3.06.    No Other Amendments; Confirmation. Except as expressly set
forth herein, this Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders or the Administrative Agent under the Credit Agreement or any other
Security Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or of any other
Security Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.
SECTION 3.07.    Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[remainder of page intentionally blank]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties below have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
NCR CORPORATION,
by
/s/ Robert P. Fishman
 
Name: Robert P. Fishman
 
Title: Senior Vice President and Chief Financial Officer





NCR UNITED KINGDOM HOLDINGS INC.,
by
/s/ Jennifer M. Daniels
 
Name: Jennifer M. Daniels
 
Title: President





NCR INTERNATIONAL, INC.,
by
/s/ Jennifer M. Daniels
 
Name: Jennifer M. Daniels
 
Title: Chairman and President





NCR INTERNATIONAL HOLDINGS, INC.,
by
/s/ Jennifer M. Daniels
 
Name: Jennifer M. Daniels
 
Title: President





RADIANT SYSTEMS, INC.,
by
/s/ Robert P. Fishman
 
Name: Robert P. Fishman
 
Title: Chief Financial Officer and Treasurer











--------------------------------------------------------------------------------






RADIANT SYSTEMS INTERNATIONAL, INC.,
by
/s/ Robert P. Fishman
 
Name: Robert P. Fishman
 
Title: Chief Financial Officer, Executive Vice President, Senior Vice President
and Treasurer





RADIANT PAYMENT SERVICES, LLC,
by
/s/ Robert P. Fishman
 
Name: Robert P. Fishman
 
Title: Chief Financial Officer and Treasurer











--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent,
by
/s/ John G. Kowalczuk
 
Name: John G. Kowalczuk
 
Title: Executive Director













--------------------------------------------------------------------------------




Schedule A
to Reaffirmation Agreement
List of Reaffirming Subsidiary Loan Parties
1.
NCR United Kingdom Holdings Inc.

2.
NCR International, Inc.

3.
NCR International Holdings, Inc.

4.
Radiant Systems, Inc.

5.
Radiant Systems International, Inc.

6.
Radiant Payment Services, LLC





